Title: From Thomas Jefferson to Samuel Smith, 10 June 1822
From: Jefferson, Thomas
To: Smith, Samuel


Dear Sir
Monticello
June 10. 22.
I am to thank you for your favor of May 24. covering the reply of the Native Virginian born in Pensylvania, which I had not otherwise had notice of. he therein, I observe, confines himself to the charge of a double reciept of the money by me. I send to the Enquirer this day what will pulverise his proofs of that charge, and close my notice of him. I recieved two letters from Baltimore signed George Hebb, entirely friendly in their purport and I have no reason to doubt their being genuine. not knowing however the writer or handwriting, I am obliged to be on my guard against answering them. because this may be Wagner still under another false name, hoping to get at something which might be drawn from me in a frank communication to a friend. it would not be the 1st trick of the kind tried on me. I dare say you remember such letters written to me by John Rutledge in the name of a goldsmith in Newport. if mr Hebb is a real person known to you, & you should chance to see him, do me the kindness to explain this matter to him as an apology for his recieving no answer, both his & your suggestions were attended to in writing to Ritchie.Your favor of May 13. did not come to hand till the 6th inst. where it had been loitering for nearly a month is unaccountable. I learn it’s contents with sincere regret. the long course of your services and their value merit surely the favor of our country, and your qualifications were particularly those suited to the case in question. some circumstance probably, unknown to us stood in the way of the wishes of the President to serve you on this particular occasion, and we may still repose our hope on the French adage that ‘tout ce qui est.  n’est pas perdu.’ that it may be verified as to yourself is my sincere wish. with the assurance of which accept that of my constant friendship & respect.Th: Jefferson